                                               Case 21-16139                   Doc 1        Filed 06/24/21               Page 1 of 3




                                                          -


         Fill in this information to identify the case:
'

         United States Bankruptcy Court for the:

         Southern District of Florida

         Case number (If known):   _   _   _   _ _ __     ___             Chapter 15                                                                      0    Check if this is an
                                                                                                                                                               amended filing



    Official Form 401
    Chapter 15 Petition for Recognition of a Foreign Proceeding                                                                                                        12/15
    If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write debtor's name and case number (if known).



    1.     Debtor's name
                                                    HOLDWAVE TRADING LIMITED


    2.     Debtor's unique identifier               For non-individual debtors:


                                                              D       Federal Employer Identification Number (EIN)

                                                              l!::1   Other   04873145                          . Describe identifier   UK company registration

                                                   For individual debtors:

                                                              D       Social Security number:   XXX -   XX- _    _   _ _ __      _ _


                                                              D       Individual Taxpayer Identification number (ITIN): 9 xx - xx - _ ___           __ _ _

                                                              D       Other _ _ _ _ _ _ _ _ _ _ _ . Describe identifier _ _ __ _ _ _ _ _ _ __



3.        Name of foreign
          representative(s)                         Nicholas Wood, Colin Diss, and Michael Leeds

4.        Foreign proceeding in which
          appointment of the foreign                Creditors Voluntary Liquidation, Case no. CR-2021-MAN-000215
          representative(s) occurred

5.        Nature of the foreign
                                                   Check one:
          proceeding
                                                   i!l'       Foreign main proceeding
                                                   D          Foreign nonmain proceeding
                                                   D          Foreign main proceeding, or in the alternative foreign nonmain proceeding


6. Evidence of the foreign                         D          A certified copy, translated into English, of the decision commencing the foreign proceeding and
          proceeding                                          appointing the foreign representative is attached.

                                                   D          A certificate, translated into English, from the foreign court, affirming the existence of the foreign
                                                              proceeding and of the appointment of the foreign representative, is attached.

                                                   0          Other evidence of the existence of the foreign proceeding and of the appointment of the foreign
                                                              representative is described below, and relevant documentation, translated into English, is attached.
                                                              Order confirming the status of the liquidation and the Joint Liquidators'
                                                              appointment in the same

1.        Is this the only foreign                 D          No. (Attach a statement identifying each country in which a foreign proceeding by, regarding, or against the
          proceeding with respect to                          debtor is pending.)
          the debtor known to the
          foreign representative(s)?
                                                   0          Yes




Official Form 401                                             Chapter 15 Petition for Recognition of a Foreign Proceeding                                     page 1
                             Case 21-16139                   Doc 1        Filed 06/24/21              Page 2 of 3




Debtor       HOLDWAVE TRADING LIMITED                                                        Case number (if known}_ __       _ _ __         _ _ __         _     _   _
              Name



a. Others entitled to notice      Attach a list containing the names and addresses of:

                                  (i)      all persons or bodies authorized to administer foreign proceedings of the debtor,
                                  (ii)     all parties to litigation pending in the United States in which the debtor is a party at the time of filing of this
                                           petition, and

                                  (iii)    all entities against whom provisional relief is being sought under§ 1519 of the Bankruptcy Code.


9.   Addresses                    Country where the debtor has the center of its                    Debtor's registered office:
                                  main interests:


                                 England and Wales                                                   4 Hardman Square, Spinningfields
                                                                                                    Number          Street


                                                                                                    P.O. Box

                                                                                                    Manchester M3 3EB
                                                                                                    City              State/Province/Region         ZIP/Postal Code


                                                                                                     England
                                                                                                    Country




                                 Individual debtor's habitual residence:                            Address of foreign representative(s):


                                                                                                    30 Finsbury Square
                                 Number             Street                                          Number         Street


                                 P.O. Box                                                           P.O. Box

                                                                                                    .Lond""o,.__n,___ _.....E__,C-.....L.2""A._1,...A=G,_______
                                 City                  State/Province/Region   ZIP/Postal Code      Q!y__             State/Province/Region        ZIP/Postal Code


                                                                                                     England
                                 Country                                                            Country




10. Debtor's website (URL)




11. Type of debtor               Check one:

                                 0        Non-individual (check one):

                                            !:j'   Corporation. Attach a corporate ownership statement containing the information
                                                   described in Fed. R. Bankr. P. 7007.1.

                                            D      Partnership

                                            D      Other. Specify: _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __

                                 D        Individual




 Official Form 401                        Chapter 15 Petition for Recognition of a Foreign Proceeding                                             page 2
                            Case 21-16139                 Doc 1         Filed 06/24/21                Page 3 of 3




Debtor          HOLDWAVE TRADING LIMITED                                                      Case number (if known)_ __   _ _ __       _ __     _   _ __
                Name




12. Why is venue proper in this   Check one:
    district?                     !ff     Debtor's principal place of business or prin cipal assets in the United States are in this district.
                                  D       Debtor does not have a place of business or assets in the United States, but the following
                                          action or proceeding in a federal or state court is pending against the debtor in this district:


                                  D       If neither box is checked, venue is con sistent with the interests of justice and th e convenience
                                          of the parties, having regard to the relief sought by the foreign representative, because :




13. Signature of foreign
   representative(s)              I request relief in accordance with chapter 15 of title 11, United States Code.

                                  I am the foreign representative of a debtor in a foreign proceeding, the debtor is eligible for the
                                  relief sought in this petition, and I am authorized to file this petition .

                                  I have examined the information in this petition and have a reasonable belief that the
                                  information is true and correct.

                                  I declare under pe            Y.   ~ that the foregoing is true and correct,

                                  X                                    ·/      -')                           &1..J              /)1{    ~
                                        Signature of foreig                                           Printed name


                                  Executed on           Ob      Ii(- 7.o i.t
                                                        MM /DD/ YYYY



                                  X
                                        Signature of foreign representative                           Printed name


                                  Executed on
                                                        MM /DD/ YYYY




14. Signature of attorney
                                  X /s/ Nyana Abreu Miller                                            Date
                                        Signature of Attorney for foreign representative                         MM       /DD/YYYY


                                    Nyana Abreu Miller
                                        Printed name
                                    Seguor Law, P.A.
                                        Firm name
                                    1111 Brickell Avenue, Suite 1250
                                        Number         Street
                                    Miami
                                    C
                                    - -ity----'-'------ -- -- - --                   -   -   - - --
                                                                                                        FL~St-a-te- - --
                                                                                                                       33131
                                                                                                                         Z~IP
                                                                                                                            ~C-od_e_   _ __ _ _ __ _



                                      (305) 372-8282                                                      nmiller@seguorlaw.com
                                      Contact phone                                                       Email address




                                      092903                                                              FL
                                      Bar number                                                         State




 Official Form 401                      Chapter 15 Petition for Recognition of a Foreign Proceeding                                         page 3
